WIDENER, Circuit Judge,
concurring and dissenting.
I concur in the result of affirmance and in all of the opinion of Judge Wilkinson, with the exception of Part III.
As to part III, I am of opinion we should decline to consider the broader question of whether 2 U.S.C. § 441b(a) and its implementing regulations are facially unconstitutional, that being unnecessary to an affirmance. I would follow Rule 2 of Ashwander: “The Court will not anticipate a question of constitutional law in advance of the necessity of deciding it.... It is not the habit of the Court to decide questions of a constitutional nature unless absolutely necessary to a decision of the case.” Ashwander v. TVA, 297 U.S. 288, 341, 346-347, 56 S.Ct. 466, 80 L.Ed. 688 (1935) (Justice Brandéis concurring, internal quotations and citations omitted).